DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on January 10, 2020, is for a continuation reissue examination for United States Patent Number US RE47,851 E and also for a reissue examination of United States Patent Number US 7,555,605 B2, which were both issued to William C. Moyer (hereinafter “the ‘605 Patent”).

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘605 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Acknowledgement
Receipt is acknowledged of the request filed on January 10, 2020 for a continuation application based on prior reissue application No. 13/172,508 filed on June 29, 2011.
The reissue applicant submitted a transmittal letter (PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251; however, it does not mark on the item “[t]his is a continuation reissue or divisional reissue application.  Furthermore, the amended specification identifies this application as being "a continuation of U.S. Application No. reissue continuation of U.S. Application No. 13/172,508" or "a continuation and reissue of U.S. Application No. 13/172,508" or equivalent language (emphasis added).
Nonetheless, the Examiner finds indicia that a continuing reissue application is being filed are (i) a 37 CFR § 1.175 reissue declaration, which is not merely a copy of the parent’s reissue oath/declaration; (ii) a specification and claims in proper double column reissue format per 37 CFR § 1.173; and (iii) amendments in proper format per 37 CFR § 1.173.
Therefore, the Examiner determines this application is for a bona fide continuation reissue application1 (RIC) based on prior reissue application No. 13/172,508, which the request is acceptable and a RIC has been established since this application does not add and/or claim any newly added disclosure not presented in the prior reissue application, and this application names an inventor or inventors named in the prior reissue application.
The reissue applicant filed a preliminary amendment in company with the instant reissue application.  The specification is amended at the content of “CROSS-REFERENCE TO RELATED APPLICATIONS” adding an identification for providing the continuity language for a continuation reissue application.  Original claims 1-22 are canceled, and new claims 23-37 are added.  The amended claims are entered and will be considered.
Currently, the claims 23-37 are subject to the examination of this continuation reissue application.
Application Data Sheet
The reissue applicant submits an Application Data Sheet (ADS).  It shows that the ‘605 Patent under reissue has been assigned to: RAMBUS INC. of SUNNYVALE, CALIFORNIA.  Also, the assignee submitted the form PTO/AIA /53 “Reissue Application: Consent of Assignee” with the form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number 027133 / 0896).  Therefore, the Examiner notices that the assignee in the reissue application is the reissue applicant pursuant to 37 CFR § 1.172(a).
However, the ADS filed on January 10, 2020 is objected to because the domestic benefit information does not properly identify the present application as both a continuation of U.S. Application No. 13/172,508 and a reissue of U.S. Patent No. 7,555,65 B2.  See the Reissue Application Filing Guide2 for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9.  The corrected ADS should comply with 37 CFR § 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Reissue applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS3.
Reissue applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Specification
The specification amendment filed in company with the instant reissue application has not been entered because it does not properly identify this bona fide continuation reissue application4 based on prior reissue application No. 13/172,508 as a non-Bauman type continuation reissue application because the identification of the application as being " a continuation of U.S. Application No. 13/172,508 filed June 29, 2011, which is a reissue of U.S. Application No. 13/172,508, filed September 28, 2006 (issued as U.S. Patent No. 7,555,605, on June 30, 2009)" is not acceptable to provide the appropriate continuity language, which is "a reissue continuation of application number [the parent reissue application]" or "a continuation of application number [the parent reissue application] and an application for reissue of patent number [the patent for which reissue is sought]" or equivalent language (emphasis added; See MPEP § 1451).
Appropriate correction is required.

Claim Objections
Claims 26, 30, and 31 are objected to because of the following informalities:
The claim 26 recites a term "the state of the cache" in line 3.  However, it has not been specifically clarified in the claim 26 and its intervening claims.  Therefore, the Examiner presumes that the term “the state of the cache” could be considered as --a state of the cache-- in light of the specification since it is not defined in the claims.
The claims 30 is depend on the claim 22, which has been canceled.  Therefore, the claim 30 and its dependent claim 31 are objected to under 37 CFR § 1.75(c), and the Examiner presumes their dependencies, such that the claim 30 is a dependent claim of the claim 23 for the purpose of the claim rejection.  The reissue applicant is required to cancel the claims, or amend the claims to place the claims in proper dependent form, or rewrite the claims in independent form.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-32 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a value to a system bus associated with an effective address from a cache when the effective address results in a hit (See the specification, col. 2, lines 57-60, col. 3, lines 22-26, and col. 4, lines 55-57), does not reasonably provide enablement for providing a value to a bus, which is different from a system bus, associated with an effective address from a cache when the effective address results in a hit (See Claim 23, lines 1 and 7-8).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claim 23 recites a subject matter “system bus” in line 1 and another subject matter “bus” in line 7, and it recites a limitation “when the effective address results in a hit, providing a value to a bus associated with the effective address from the cache” in lines 7-8.  However, the specification does not make and use the bus, which is different from the system bus, that is provided a value associated with an effective address from a cache when the effective address results in a hit because, when an effective address results in a hit, a cache provides a value associated with the effective address to a system bus.  If the value associated with the effective address is not provided to the system bus when the effective address results in a hit, but to the other bus, the Examiner doubts how the processor could read the value on the other bus because the specification does not disclose the other bus accessible by the processor.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) and see MPEP §§ 2164.01(a) and 2164.04.
The claims 24-32 are dependent claims of the claim 23.

Claim Rejections - 35 U.S.C. § 251
Claims 23-32 and 37 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In this case, it is noted that the claims 23 and 37 are improperly broadened by recapture of subject matters, which were surrendered during the original prosecution of the ‘605 Patent.  See MPEP § 1412.02.
First, the Examiner determines that the reissue claims 23 and 37 are broader in scope than the patented claims 1 and 22 because the reissue applicant deletes and/or omits, at least, the limitations “an instruction which indicates an effective address and provides a breakpoint disable indicator” and “selectively disabling data breakpoints during execution of the instruction based on the breakpoint disable indicator” from the original claim 1 of the ‘609 Patent, and “when the processor enables the fetch of the data associated with the effective address from the memory to the system bus, the data associated with the effective address is not stored in the cache array” from the claim 22 of the ‘609 Patent.
Second, the Examiner determines that the broader aspects of the reissue claims 1 and 22 relate to the limitations foregoing, which were surrendered during the original prosecution of the ‘609 Patent.  Actually, said limitations were introduced during the prosecution of the ‘609 Patent for the purpose of making the claims patentable over a rejection or objection made in the original application (See the application 11/536,085, the applicant’s amendment/response filed on 12/6/2008).
Furthermore, the applicant of the original application 11/536,085 made arguments on the record that said limitations were added to obviate the claims rejection (See the application 11/536,085, the applicant’s remarks at page 7 of the response filed on 12/6/2008).  Thus, it establishes the omitted limitations relating to subject matters previously surrendered (See MPEP § 1412.02).
Third, the Examiner determines that the reissue claims 23 and 37 are not materially narrowed in other respects; thus, the reissue claims do not avoid the recapture rule in a manner other respects.
Accordingly, the narrow scopes of the claims 1 and 22 in the ‘609 Patent were not error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matters surrendered in the application 11/536,085 cannot be recaptured by the filing of the present reissue application.
The independent claim 23 and its dependent claims 24-32 and the other independent claim 7 are rejected under 35 U.S.C. § 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 37 is rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Doddapaneni et al. [US 2006/0190769 A1; hereinafter “Doddapaneni”].
Referring to claim 37, Doddapaneni discloses a data processing system (i.e., computer system 100 in Fig. 3) comprising:
a processor (i.e., computing device 140 of Fig. 3) having a cache (i.e., cache memory 200 of Fig. 3), the processor (i.e., said computing device) coupled to receive and execute instructions from debug circuitry (i.e., debugger 120 of Fig. 3), the cache (i.e., said cache memory) comprising:
a cache array (i.e., segments 210 and 220 in Fig. 2) storing a plurality of cache entries (i.e., a plurality of cache lines in said segments; See Fig. 2 and ¶ [0023]); and
cache control circuitry (i.e., core 300 of Fig. 3) coupled to the cache array (See ¶ [0026]),
the cache control circuitry (i.e., said core) determining if an effective address (i.e., breakpoint address) indicated by an instruction received from the debug circuitry (i.e., user’s input instruction from said debugger; See ¶ [0038] and ¶ [0043]) results in a hit or a miss in the cache array (See ¶ [0027]), and wherein:
when the effective address results in a hit, the cache control circuitry enables the cache array to provide data associated with the effective address to a system bus (i.e., system bus 195 of Fig. 3) coupled to the processor and the debug circuitry (See Fig. 3 and lines 1-5 in ¶ [0027]), and
when the effective address results in a miss, the processor (i.e., said computing device) selectively enables a fetch of the data associated with the effective address from a memory (i.e., main memory 150 of Fig. 3) coupled to the system bus (i.e., said system bus; See Fig. 3 and lines 6-10 in ¶ [0027]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 23-325, the claim limitations of the claim 23 are deemed allowable over the prior art of record as the prior art fails to teach or suggest, when the effective address results in a miss, selectively providing data associated with the effective address from a memory to the system bus based on a fetch indicator provided by the instruction.
The claims 24-32 are dependent claims of the claim 23.
With respect to claims 33-36, the claim limitations of the claim 33 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the instruction includes a TLB exception indicator; when the effective address results in a miss in the TLB, selectively taking an exception based on the TLB exception indicator; and when the effective address results in a hit in the TLB, providing a translated address from the TLB corresponding to the effective address.
The claims 34-36 are dependent claims of the claim 33.                                                                                                               
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tormey et al. [US 6,862,694 B1] disclose system and method for setting and executing breakpoints.
Ho et al. [US 5,732,405 A] disclose method and apparatus for performing a cache operation in a data processing system.
Wilkes [US 7,039,765 B1] disclose techniques for cache memory management using reading and writing operations.
Alexander et al. [US 2006/0212653 A1] disclose enhanced STCX design to improve subsequent load efficient.
Cabot [US 2006/0143396 A1] discloses method for programmer-controlled cache line eviction policy.
Chauvel et al. [US 2002/0069331 A1] disclose cache operations based on range of addresses.
Morrow et al. [US 2007/0174553 A1] disclose efficient memory hierarchy management.
Betker et al. [US 2003/0154463 A1] disclose multiprocessor system with cache-based software breakpoints.
Aristodemou et al. [US 2005/0273559 A1] disclose microprocessor architecture including unified cache debug circuit.
Beukema et al. [US 2007/0006042 A1] disclose software debug support for cache flush with access to external data location(s) through debug port.
Kudo [US 2006/0206763 A1] discloses debugging system, semiconductor integrated circuit device, microcomputer, and electronic apparatus.
Morigaki et al. [US 2003/0191624 A1] disclose debug function built-in type microcomputer.
Roy et al. [US 2002/0013893 A1] disclose real-time debugger interface for embedded systems.
Burke et al. [US 8,352,713 B2] disclose debug circuit comprising processor instruction set operating mode.
Wu [US 7,533,302 B2] discloses trace and debug method and system for a processor.
Maeda [US 6,668,339 B1] discloses microprocessor having a debug interruption function.
Carlson et al. [US 5,892,897 A] disclose method and apparatus for microprocessor debugging.
Somasundaram et al. [US 5,491,793 A] disclose debug support in a processor chip.
Baror et al. [US 5,185,878 A] disclose programmable cache memory as well as system incorporating same and method of operating programmable cache memory.
Jaggar et al. [US 6,321,329 B1] disclose executing debug instructions.
Bengtsson et al. [US 6,502,209 B1] disclose chip with debug capability.
Shindou [US 6,145,099 A] discloses debugging system.
Bourekas et al. [US 5,317,711 A] disclose structure and method for monitoring an internal cache.
Takai [US 5,313,608 A] discloses microprocessor with cache memory for supporting debugging operations.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Non-Bauman type continuation reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982); See Filing Receipts issued on 1/13/2020 and 4/17/2020.
        2 https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
        3 https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf
        4 See Filing Receipts issued on 7/9/2019 and 10/17/2019.
        5 The claims 26, 30, and 31 are objected because of some informalities; the claims 23-32 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph because of a scope enablement; and the claims 23-32 and 37 are rejected under 35 U.S.C. § 251 as being an improper recapture.